Case 2:17-cv-04787-GW-JPR Document 127 Filed 01/10/19 Page 1 of 2 Page ID #:6803



 1   MESSNER REEVES LLP
     Charles C. Cavanagh (CA State Bar No. 198468)
 2   Kathleen J . Mowry (CO State Bar No. 23324, admitted pro hac vice)
     1430 Wynkoop Street, Suite 300
 3   Denver, Colorado 80202
     Telephone: (303) 623-1800
 4   Facsimile: (303) 623-0552
 5   E-mail: ccavanagh@messner.com
     kmowry@messner.com
 6
     Attorneys for Defendants
 7   CHIPOTLE MEXICAN GRILL, INC.
     CHIPOTLE SERVICS, LLC
 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                CENTRAL DISTRICT OF CALIFORNIA
11
                                            WESTERN DIVISION
12

13   LUCIA CORTEZ,                 )                      Case No.: 17-CV-04787-GW
                                   )
14                                 )                      NOTICE OF LODGING OF
         Plaintiff,                )                      [PROPOSED] ORDER GRANTING
15                                 )                      DEFENDANTS’ MOTION IN LIMINE
                                   )                      NO. 2 TO EXCLUDE ALL EVIDENCE
16   v.                            )                      RELATING TO ALLEGATIONS AND
                                   )                      EVIDENCE OF DRUG USE BY DAVIS
17   CHIPOTLE MEXICAN GRILL, INC.; )                      SCOTTY SHADIX
                                   )
18   CHIPOTLE SERVICES, LLC; and   )
     DOES 1 to 50, inclusive       )
19                                 )                      Hon. George H. Wu
         Defendants                )                      Courtroom 9D-9th Floor
20                                 )
                                   )                      Removal Date: June 29, 2017
21                                 )                      Pretrial Date: January 31, 2019
                                   )                      Trial Date:    February 12, 2019
22                                 )
23

24

25

26

27

28
      __________________________________________________________________________________________________________
                                    NOTICE OF LODGING OF [PROPOSED] ORDER
Case 2:17-cv-04787-GW-JPR Document 127 Filed 01/10/19 Page 2 of 2 Page ID #:6804


 1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE THAT Defendants’, hereby lodge, as attached hereto,
 3   the Proposed Order Granting Defendants’ Motion In Limine No. 2 to Exclude All
 4   Evidence Relating To Allegations and Evidence of Drug Use By Davis Scotty Shadix.
 5

 6         Executed this 10th day of January, 2019, at Los Angeles, California.
 7

 8

 9
                                   ___________________________________
10                                 Charles C. Cavanagh
11
                                   Kathleen J. Mowry
                                   Attorneys for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -2-
                           NOTICE OF LODGING OF [PROPOSED] ORDER
